TÈRE DE L'ECONOMIE FORE

CABINET

"le WMiuistre de

par son Excalence Monsiit
rnement’ d'une da

DUSTRY, épresant

, d'autre part

SCA :* EC CT

onventon, conicrmémer. à politique de
ni au:

de conc
des forêts

: DISPOSITIGNS CI

et de ie durée de là conventon

La présente convention à po

ir objet la mise en
située dans ie domaine forts!

ticle 2: La durée de la présenté conventior eci fix
date de signat

à quinze (18) an5. & cor ipter
ure de l'arrêté d'approbation de ladite convention.

a suite du
ménager
urrait être modifiée en

rescriptions ce l'article 67

L

it plan, pour

Cette convention est renouvelable, après una évaliation par l'Adninets LL ces Eaux
Forêts, tel que prévu à l'article 35 ci-dessous

Chapitre 1 : De la dénomination, du siège 5ocal, de l’objet et du car
de la Société

3 : La Société est cons
O DEJIA WOOD INDUST

oryme de Droi congoi:s, den

SON Siëi
Congo

social est fixé à Br.

immeuble City Cenier 6° ét

ublque à

| peut être transféré en tout autre endroit d ire national, par décis:0: de :a majorit
actionnaires, réunie en Assembiée Générale Exiraordinaire

Article 4: La Société a pour <
commercialisation des bois et d

liser ses objectifs, elle peut signer des accords, rechercaer «
eprendre des actions pouvant développer ser activités, ainsi que opératios

xmmérciele, mobilière se ni directement où indirectement à l'objct ie le société

Article 5 : Le capital social de la
augmenté en ure ou plusie
ré ou des provisi

apport en naître, au pl

à = CFA 10.000.006
"epport en nuré: ai
1corporée:

Hecumor

€ 2007.

Article

6:
chacune

Le montant actuel du capital social. consiütué de 100 actions de 100.000 F CFA
st reparti de la maniè

ie modificatior

à r le Minisire charg Lexte

glementaires en vigueur

#L

TITRE DEUXIEME : DEFINITION DE LA CONC

Article 8: Sous réserve des s des
no

ementation forestières, notamment
portant création, définition des Unités Fore

zone III Cuvette et de la zone IV Cuvette-O

15 et conformément
__ MEFICAE
nagement au cc
teur forestier

Unité

une superficie
51 définie a

Au Nord : Par ja route Mbomo-O'oba depuis le vilige Mouançgui avant
: 00°27'35,9" Nord et 14°27°27,9"
o-Gabon aux coor

Est jusqu'à sen :
nn g'ocrapriques ci-après

a P cran Par la frontière Congo-C
É éogrephiques ci-après : 00°38/00.0" Nord
c É route Akana-Kellé-Etoumhi aux ©
et 14° 00'38,7" Est

itersection

09°22032.2"

Su : Par la route Akan
gu’'au bac de ia rout
 ci-

amont, depuis

nfluence avec | Ambamoaya ; ie par la oviiie À 1
ù sa confluence & orbé ; puis par la river
amont usa à $a source,

Mouang'i

raphiques suivantes: 00°27

5" Est.

$ Chapitre !: Des engagements de la société
à

-specier la 3

tiques pour ?
a .irecti parler
iéais prescrits par le

re de la Cuve

- gntra

ls ce

mettant les ét

on à ‘Adininistration des Eur ei Fcrêts
prévus par |

ares en vigueur

en ne cédant, ni en ne sous-raitart lexpoitation de la

r le législation et is réglement

le 10:
conformément aux normes tecariques €
ux prescriptions de ladite convent

pie de la supiricie
istratior =

de:

‘et, elle devra créer en son selñ une cellule crane de corconr
choration de la mise er 2e lan d'am

cet

ion du plan d'amén
suivant es
de la concession !
ration des Eaux et

d'aménagement 2:
5 dans le protocole à

Adminis

enant à la présente convention sera signé étre les

a ement, pour prendre &n cCmEt :8c'1n o È
mise en œuvre dudit plan.
Article 12: La Société s'engage à financer | ere

sugerfic

concéciés

cle 13: La Société s'engage à
re d'Aménagement

l'aménaçen
11

6 en œuvre du par
avec l'appui du

nancements e our réalise
net à la conservation

Soc sé s'en
d'inver

Si OTt

s'engage
rénagement Mbom
2s particulier, sauf c

VOUMS MEXIMUNM Gibier lJnité
ément au planning précenié dans |

n cas de force méicure

a Société s'engage
formée de bois
sntés der

usité industrielle
re d'nves

s'engage également à respecter les dispa

29 novembre 2000 portant code fore
;

Lei Le

l N
à assur (x bonne exécuin

nt
nréais à l'aiticre

5sntérieurs à ris

25 Hebonaux,

le gabier de chtis

GS jusau'en |

ke Encrse ne

nce &t di Lu:

es du Département de
cuier de cette convention.

Le Gouverneme
avait

F, SRE EN
8 Dial, des sers

chitscs contrai

CUS

Fe Cie à

sou des le 2.

Diennag récnt dans lé Sahier de chi

cest

Foere

Î
}

DE #4
5 ob
Lions

TITRE QUATRIEME : MODIFICATION-RESILIATION DE LA CONVE
DE FORCE MAJEURE

Chapitre 1: De la modification et de la révision

à tout
l'exige, où

Article 26 : Certaines dispositions de la présente convention peu uvent être
moment lorsque les circonstances limposent, selon que l'intérêt des Partie
encore lorsque son exécution devient impossible en cas de force majeure

svticle 26: Toute demande de modification üe ‘a présente com
formulée par écrit par lune des Pare

Cette modification n'entrera en vigueur que si elle est signée
contraciantes.

Chapitre Il: De la résiliation de la convention

à convent:

ns tes dél

s oer la 5
résiliée de plein droit, après une mise en one asté e sans ef
qués, qui, dans tous les cas, ne doivent pas dépasser trois mois,
poursuites judiciaires.

on
is

dise des

ésiliation intervient également en
pa nentation forestières, dûment oc
ix et Forêts.

ts graves
a Société

32 |

on de la convention: 5e

La résilia

era par arrété du Ministre chargé des

cle 28: Les dispositions de l'article 27 ci-c'eseue
où la mise en œuvre de ceite convention ne cc
per de la date de signature de son ar:
tivités du chantier sont arrêtées pencant un
üicle 29 ci-dessous, après. avoir tenu informé

once pas dans
2probation,

Chapitre Hi: Du cas de force majeure

Est qualifié de «cas de iorce
mprévisible, irrésistible et extérieur
ons dans s lesquelles elle doit réaliser norme

eure » tout événement dependant
la iêté, suscepti
son programme de production €

ble

ne consütue pas ur

S: au contraire, l'effet de la force ma
soumettre la situation à l’autre, en v

de

Les Parties s'engagent à se soumettre
st cette décision devra aboutir à la

écision résultant d'un te: réglement, même
1 présente convention

-

TITRE CINQUIEME : REGLES
JURIDICT

T DES DIFF
ION

Les Parties conviennent ce r
cette convention

à ‘amiable tout di

résultant ce

Au cas où le règlement à l'amiab
Commerce du siège social de la Société

r'aboutit pas, le tige sera porté devant! T'ibunal ce

ET FINALES

rticle 32: En cas de failite où
obation du Ministre chargé

lation de ia convention, |
aux et Forêis pour vendre

tre, les dispositions de lartic 15-2000 du 26 novembre 2000 potani

e forestier sont applicables de plein droit

Article 53: La présente convention fera l'objet d'une
services compétents ce l'Administration des Eaux et Forêts

évaluation annuelle par les

présente convention, qui est 4pprc
Eaux et Forêts, entre en vigueur à compter de la date de si

au Min:
iaiure dudi

teur Générai,

XU GONG DE

